Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This office action is in response to an application filed with an RCE on 02/03/2022 in which claims 1, 4, 5, 7, and 8 are pending.

Response to Arguments

Applicant’s arguments filed 02/03/2022 have been fully considered but they are moot in light of the new grounds of rejection presented.
However, Examiner does maintain, with respect applicant’s arguments pertaining to Feature A of claim 1, that Greenwood does teach acquire a first side image and a second side image, the first side image representing an image captured by a first side camera capturing an image of respective right sides of the towing vehicle and the towed vehicle, the second side image representing an image captured by a second side camera capturing an image of respective left side of the towing vehicle and the towed vehicle (see Fig. 5, C3, C4; par. 0107, 0108, teaches a first side-mounted camera mounted to a first side of a vehicle, and a second side-mounted camera mounted to a second side of the vehicle where the first and second side-mounted cameras have respective third and fourth fields of vision that extend along the respective sides of the vehicle providing coverage of the lateral regions of a trailer, and teaches an image processor may utilize the image(s) from the first side-mounted camera and/or the second side-mounted camera to provide a partially transparent overlay on the first image IMG1 and/or the second image IMG2 where partially transparent overlay can comprise a side view of the vehicle V, for example a view of a rear quarter of the vehicle V, where it would have been understood and/or obvious to a PHOSITA to adjust the side cameras to capture more or less (as desired) of the side of the vehicle from these teachings in Greenwood).  In considering the disclosure of a 
Even if applicant’s contention is that there is an arrangement in which the second camera C2 is omitted, Examiner points out that that does not mean that the second camera C2 will always be omitted. As such, in the scenario that the vehicle V is towing a trailer T, the second camera C2 will be used, such as described in par. 108 of Greenwood. Based on that scenario, the display image will include respective right or left sides of the towing vehicle AND the towed vehicle.
The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
The examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
In view of the above reasons, Examiner maintains all rejections.

Claim Rejections - 35 USC § 103 (AIA )

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4, 5, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Lavoie (U.S. 2017/0106865) in view of Greenwood (U.S. 2017/0280091) and further in view of Shepard (U.S. 2017/0073004).
Regarding claim 1, Lavoie teaches a tow assist apparatus (see Fig. 2) comprising:
a hardware processor (see Fig. 2, 10; par. 0025) configured to:
detect at a predetermined period, an angle of tilt of a towed vehicle to a towing vehicle towing the towed vehicle, the tilt arising when the towing vehicle moves backward (see par. 0002, 0007, 0027, teaches controlling/assisting vehicles during backup operations, and  teaches a camera capturing images of a trailer to determine hitch angle);
calculate angle change information representing a temporal change in the detected angle (see par. 0025, 0027, teaches a camera capturing images of a trailer to determine hitch angle, and teaches to avoid unacceptable trailer backup conditions, such as a jackknife condition, the hitch angle .gamma. being monitored (temporal change) and processed);
output an alarm when the angle change information exceeds a threshold (see par. 0037, 0039, 0042, teaches issuing a warning signal corresponding to a notification of an actual, impending, and/or anticipated unacceptable trailer backup condition, and teaches a controller processing the hitch angle and related information from a hitch angle sensor or other input to generate a warning signal with enough time for the driver to respond to an unacceptable trailer backup condition); and 
generate a display image and output an alarm while displaying the display image on a display device (see par. 0039, teaches a display for displaying one or more images and other information to a 
Lavoie does not specifically teach acquire a first side image and a second side image, the first side image representing an image captured by a first side camera capturing an image of respective right sides of the towing vehicle and the towed vehicle, the second side image representing an image captured by a second side camera capturing an image of respective left side of the towing vehicle and the towed vehicle; and generate a display image when the angle change information exceeds a threshold, the display image including respective right or left sides of the towing vehicle and the towed vehicle, the display image being generated based on one of the first and second side images, the one corresponding to a side to which the towed vehicle tilts, the output of the alarm being performed by superimposing an image representing the alarm onto the display image displayed on the display device.
Greenwood teaches acquire a first side image and a second side image, the first side image representing an image captured by a first side camera capturing an image of respective right sides of the towing vehicle and the towed vehicle, the second side image representing an image captured by a second side camera capturing an image of respective left side of the towing vehicle and the towed vehicle (see Fig. 5, C3, C4; par. 0107, 0108, teaches a first side-mounted camera mounted to a first side of a vehicle, and a second side-mounted camera mounted to a second side of the vehicle where the first and second side-mounted cameras have respective third and fourth fields of vision that extend along the respective sides of the vehicle providing coverage of the lateral regions of a trailer, and teaches an image processor may utilize the image(s) from the first side-mounted camera and/or the second side-mounted camera to provide a partially transparent overlay on the first image IMG1 and/or the second image IMG2 where partially transparent overlay can comprise a side view of the vehicle V, for example a view of a rear quarter of the vehicle V); and 
generate a display image when the angle change information exceeds a threshold, the display image including respective right or left sides of the towing vehicle and the towed vehicle, the display image being generated based on one of the first and second side images, the one corresponding to a side to which the towed vehicle tilts (see Figs. 6, 8, 9; par. 0108-0110, 0114, 0116, 0118, teaches displaying of images being determined in dependence on a determined hitch angle .theta. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus as taught by Lavoie with the limitations taught by Greenwood to provide for coverage of the lateral regions of a trailer (see Greenwood par. 0108).
The combination of Lavoie and Greenwood does not teach the output of the alarm being performed by superimposing an image representing the alarm onto the display image displayed on the display device.
However, Shepard teaches the output of the alarm being performed by superimposing an image representing the alarm onto the display image displayed on the display device ([0030] and [0035]-[0036] – hitch angle and a visual jackknife alert that could be provided, such as a flashing word "JACKKNIFE" superimposed on the display (in addition to any audio alert), when the trailer turning radius exceeds the vehicle turning radius; [0035] – “At any instant while the vehicle and trailer are backing up, the trailer is both backing and turning and if the vehicle's turning radius is less than the instantaneous turning of the trailer (i.e., the turning radius of the trailer which is generally the trailer length divided by the tangent of the hitch angle), the vehicle and the trailer will not converge to alignment. If the turning radius of the vehicle is less than this turning radius of the trailer, this will lead to a jackknife condition if a steering correction is not made. However, there may be times during backing when it could be desirable to have the vehicle's turning radius be equal to (or less than) the trailer's turning radius; when the vehicle's turning radius is equal the trailer's turning radius, the driver would achieve an infinite backing angle (IBA) and the trailer could be backed continuously until a desired direction is generally achieved because the hitch angle would neither increase nor decrease”; [0036] – “An image of a trailer can also be superimposed on the TCB to remind the user of where the trailer actually is any moment and this trailer image might also be customizable to reflect a variety of trailers (one axel, two axel, etc. or by type such as utility trailer, boat trailer, camper, horse trailer, trailer with bumpers verses rollers, and the like) and this trailer type might 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Lavoie and Greenwood with the limitations taught by Shepard in order to provide a display means for systems for guiding a trailer while backing, and in particular to graphical display means to provide information to an operator who is steering, and controlling the accelerator and breaks by suggesting the amount of steering to apply to the towing vehicle to cause the trailer to be directed to where the operator wants the trailer to go. (see Shepard, [0005]).

Regarding claim 4, Lavoie teaches the angle change information represents a change rate of the detected angle (see par. 0029, teaches a sensor module generating a plurality of signals indicative of various dynamics of the trailer where the signals may include a yaw rate signal (change rate), a lateral acceleration signal, and wheel speed signals generated respectively by a yaw rate sensor, an accelerometer, and wheel speed sensors).

Regarding claim 5, Lavoie teaches the angle change information represents an acceleration of change in the detected angle (see par. 0029, teaches a sensor module generating a plurality of signals indicative of various dynamics of the trailer where the signals may include a yaw rate signal, a lateral acceleration signal, and wheel speed signals generated respectively by a yaw rate sensor, an accelerometer, and wheel speed sensors).



Regarding claim 8, this claim contains the limitations of claim 1 and is analyzed as previously discussed with respect to this claim.  Motivation for this combination has been stated in claim 1.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIHAN ZHOU whose telephone number is (571)270-7284. The examiner can normally be reached Mondays-Fridays 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on 571-272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHIHAN ZHOU/Primary Examiner, Art Unit 2482